COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00163-CR


Terrell Ladel Davis                       §    From the 371st District Court

                                          §    of Tarrant County (1308456D)

v.                                        §    October 1, 2015

                                          §    Opinion by Chief Justice Livingston

The State of Texas                        §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment is modified to exclude

$26.80 from the total amount of $468.80 of court costs, fees, and fines that the

judgment orders Terrell Ladel Davis to pay. Specifically, we modify the judgment

so that the “Order to Withdraw Funds,” which the judgment expressly

incorporates, requires Terrell Ladel Davis to pay $442. It is ordered that the

judgment of the trial court is affirmed as modified.

                                     SECOND DISTRICT COURT OF APPEALS

                                     By /s/ Terrie Livingston
                                        Chief Justice Terrie Livingston